      Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

RONALD PEDEN,
                Plaintiff,

          v.                           CIVIL ACTION NO. 20-11019-PBS

DEMOCRATIC NATIONAL COMMITTEE et al.,

                Defendants.
                         MEMORANDUM AND ORDER

                           OCTOBER 30, 2020

SARIS, D.J.

     Before the Court are Defendants Democratic National

Committee’s (“DNC”), Tom Perez (“Perez”) and Seema Nanda’s

(“Nanda”) (DNC, Perez and Nanda are collectively “DNC

Defendants”) motions to dismiss pursuant to Fed. R. Civ. P.

12(b)(1) and Fed. R. Civ. P. 12(b)(6), ECF Nos. 13 and 68,

respectively, (“DNC Defendants’ Motions”) and the remaining 43

defendants’ (“Media Defendants”) motion to dismiss, ECF No. 64

(“The Media Defendants’ Motion”) plaintiff Ronald Peden’s

complaint pursuant to Fed. R. Civ. P. 12(b)(6), and plaintiff

Ronald Peden’s (“Peden”) omnibus opposition, ECF No. 73 (“the

Opposition”).   For the reasons set forth below the Motions are

ALLOWED and this action is DISMISSED for failure to
      Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 2 of 11




state a claim upon which relief can be granted.1

I.   Background

     A. Factual Background

     On May 28, 2020, Peden filed this action against the

Democratic National Committee, the current DNC chair, along with

forty-four other defendants consisting predominantly of a

variety media entities and journalists, claiming a massive

conspiracy to destroy Peden’s nascent presidential candidacy.

See generally, Compl.    The following allegations are taken from

the complaint.

     In June 2019, Peden notified the Democratic party via his

website that he intended to compete in the Democratic primary

process.   Compl. ¶3.   From here, Peden claims that “defendants

conspired to restrict the circulation of his announcement within

and among the various states, and to monopolize the marketplace

of political viewpoints of interest to the voting public.”

Compl. ¶ 3.   He further claims that “[a]fter collectively

scrutinizing the announcement to compete for the presidency and

unilaterally concluding plaintiff’s platform was not appropriate


1 The Motions are decided on the papers pursuant to Local Rule
7.1(f) because no party requested oral argument on the Motions,
and the Court concludes that a hearing is unnecessary. See L.R.
7.1(d) and L.R. 7.1(e).

                                    2
      Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 3 of 11



to be widely seen, heard or considered by the American public,

defendants illegally narrowed the scope of the national

political discourse.”    Compl. ¶ 4.     He claims that the

defendants “collective refusal to acknowledge [Peden’s] campaign

in any material way or to inform the voting public of his desire

to be considered a candidate for the 2020 Democratic nomination

for President” and “include him in national polling research”

resulted in “crippling” his campaign in violation of the Sherman

Act and the Constitution.     Compl. ¶¶ 5 and 9.     He claims that

“[t]hrough their combined, egregious actions, collectively and

deliberately conducted to silence [Peden], obscure his candidacy

and restrict dissemination of his political perspective,

defendants thereby monopolized the marketplace of viewpoints

against the plaintiff and in favor of their own interests.”

Compl. ¶ 7.   Peden also claims that defendants’ actions

“crippled [Peden’s] attempt to fairly compete for the nomination

of the democratic party” and the “combined refusal to

acknowledge plaintiff’s campaign and the failure to even include

him in national polling research conducted largely by the

various media outlets, effectively muted his campaign message,

prohibitively limiting him to connecting with voters on anything

but a scale limited to mere personal appearances, thereby

nullifying his campaign to the detriment of the voting public. .

                                    3
       Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 4 of 11



.”   Compl. ¶9.   Peden also contends, without any factual

support, that the defendants’ conduct also constitutes

discrimination against his campaign “based upon race.” Compl.

¶¶14-15.

      Critically, Peden never reveals any concrete details of the

alleged conduct, but rather appears to admit the inherently

speculative nature of his conspiracy theory in the complaint,

alleging: “[s]uch uniform actions against [Peden’s] candidacy

could not have been the result of mere chance, but only through

an agreement orchestrated by DNC Chairman Tom Perez and desiring

to assist the campaign of the now presumptive party nominee

who’s prospects, resting predominately on support from among

Black American voters, would have been most in jeopardy from

[Peden’s] campaign and accomplished, as well, accompanied by the

considerable influence of respected PBS Newshour anchor, Judy

Woodruff, endeavoring to vindicate the professional character of

a long-time colleague believed to have been unfairly besmirched

in [Peden’s] campaign announcement.”        Compl. ¶ 6.

      B. Procedural Background

      The DNC Defendants move to dismiss pursuant to Fed. R. Civ.

P. 12(b)(1) for lack of subject matter jurisdiction based upon

lack of standing, and Fed. R. Civ. P. 12(b)(6) for failure to



                                     4
         Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 5 of 11



state a claim upon which relief can be granted.2            The Media

Defendants move to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

Peden filed an omnibus opposition to the Motions.

II.   Legal Standard

      When opposing a motion to dismiss for lack of subject

matter jurisdiction made pursuant to Fed. R. Civ. P. 12(b)(1),

“the party invoking the jurisdiction of a federal court carries

the burden of proving its existence.” Murphy v. United States,

45 F.3d 520, 522 (1st Cir. 1995) (quoting Taber Partners, I v.

Merit Builders, Inc., 987 F.2d 57, 60 (1st Cir. 1993)). When

ruling on a 12(b)(1) motion the court “must credit the

plaintiff's well-[pleaded] factual allegations and draw all

reasonable inferences in the plaintiff's favor.” Merlonghi v.

United States, 620 F.3d 50, 54 (1st Cir. 2010).            Put another

way, “at the pleading stage, [Peden] bears the burden of

establishing sufficient factual matter to plausibly demonstrate

his standing to bring the action” and “[n]either conclusory

assertions nor unfounded speculation can supply the necessary

heft.”     Hochendoner v. Genzyme Corp., 823 F.3d 724, 731 (1st

Cir. 2016).      “When a court is confronted with motions to dismiss



2 Defendants Perez and Nanda also move to dismiss on the ground
of insufficient service of process under Fed. R. Civ. P.
12(b)(5). ECF No. 63.

                                       5
         Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 6 of 11



under both Rules 12(b)(1) and 12(b)(6), it ordinarily ought to

decide the former before broaching the latter,” because “if the

court lacks subject matter jurisdiction, assessment of the

merits becomes a matter of purely academic interest.” MSP

Recovery Claims, Series LLC & Series 17-04-631 v. Plymouth Rock

Assurance Corp., Inc., 404 F. Supp. 3d 470, 478 (D. Mass. 2019)

(quoting Deniz v. Municipality of Guaynabo, 285 F.3d 142, 149–50

(1st Cir. 2002).       Similarly, “[t]he sole inquiry under Rule

12(b)(6) is whether, construing the well-pleaded facts of the

complaint in the light most favorable to the plaintiffs, the

complaint states a claim for which relief can be granted.”

Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 7 (1st Cir.

2011).


III. Analysis


     A. Peden Lacks Prudential Standing to Bring Claim Under the
        Sherman Act

     DNC Defendants argue3 that Peden lacks Article III standing.

Standing is a threshold question in every case; “[i]f a party

lacks standing to bring a matter before the court, the court

lacks jurisdiction to decide the merits of the underlying case.”


3 Perez and Nanda incorporate by reference the DNC’s motion to
dismiss arguments under Fed. R. Civ. P. 12(b)(1) in their motion
to dismiss. ECF No. 68.

                                       6
      Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 7 of 11



United States v. AVX Corp., 962 F.2d 108, 113 (1st Cir. 1992).

To satisfy the case-or-controversy requirement of Article III of

the United States Constitution, plaintiffs bear the burden of

establishing: (1) that they have suffered an “injury-in-fact”

that is “concrete and particularized” and “actual or imminent”;

(2) that the injury is “‘fairly traceable’ to the actions of the

defendant”; and (3) that the injury will likely be redressed by

a favorable decision. Bennett v. Spear, 520 U.S. 154, 162 (1997)

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61,

112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)); see also Foisie v.

Worcester Polytechnic Inst., 967 F.3d 27, 35 (1st Cir. 2020).

The Court need not decide the murky issues of constitutional

standing where, under the doctrine of constitutional avoidance,

the case can largely be resolved on prudential standing because

the remedy sought here, an injunction under the Sherman Act, is

unavailable under prudential standing.       Johnson v. Commission on

Presidential Debates, 869 F.3d 976, 982, (D.C. Cir. 2017).

     As to the Sherman Act claims, Peden lacks prudential

antitrust standing under the Sherman Act, 15 U.S.C. §§ 1 and 2,

because he does not plausibly allege “an actual or threatened

injury of the type the antitrust laws were intended to prevent

that . . . [were] . . . caused by the defendant[s’] wrongdoing.”

Johnson, 869 F.3d 976, 983 (D.C. Cir. 2017).        That is,

                                    7
       Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 8 of 11



“antitrust laws protect market (i.e. economic) competition.”

Id.   Individual injuries, to the extent they are well-pleaded at

all, such as “free media, campaign donations, and federal

matching funds” are individual competitor injuries that do not

rise to injury to competition under the Sherman Act inasmuch as

they are “injuries . . . as individual candidates in a political

contest for votes.”     Id. (emphasis in original).       Moreover,

under the Sherman Act, “neither the business of conducting the

government nor the holding of a political office constitutes

‘trade or commerce’ within the meaning of the Sherman Act.”             Id.

(citations omitted).     Indeed, the First Circuit long ago

foreclosed the type of action Peden contemplates here:

      [T]he Supreme Court has made clear its refusal to
      permit parties to “impute to the Sherman Act a purpose
      to regulate, not business activity, but political
      activity, a purpose which would have no basis whatever
      in the legislative history of that Act.” Eastern
      Railroad Presidents Conference v. Noerr Motor Freight,
      Inc., 365 U.S. 127, 137, 81 S.Ct. 523, 529, 5 L.Ed.2d
      464 (1961). See also United Mine Workers of America v.
      Pennington, 381 U.S. 657, 85 S.Ct. 1585, 14 L.Ed.2d
      626 (1965). The only exceptions to this rule
      countenanced by the Court were situations in which the
      political activity at issue was “a mere sham to cover
      what is actually nothing more than an attempt to
      interfere directly with the business relationships of
      a competitor.” Id. 365 U.S. at 144, 81 S.Ct. at
      533...This case involves political opponents, not
      commercial competitors; and political objectives, not
      market place goals.




                                     8
      Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 9 of 11



Council for Employment & Econ. Energy Use v. WHDH Corp., 580

F.2d 9, 12 (1st Cir. 1978).     Here, Peden’s claim that the

Democratic National Committee’s interests and certain media

interests’ have “monopolized the marketplace of political

viewpoints of interest to the voting public,” Compl. ¶7, has

captured, in concept, “what political scientists call a

‘political economy,’ . . .[a] phrase [that] is merely a term of

art.” Johnson, 869 F.3d at 983. “Short of alleging Americans are

engaged in a widespread practice of selling their votes—which

the Complaint does not do—the ‘market’ . . .        [Peden]

identif[ies] is no more regulated by the antitrust laws than the

‘marketplace of ideas’ or a ‘meet market.’” Id.         Peden’s attempt

to shift his claim from jilted candidate to a purveyor of

information in the market place is simply a non-starter, and his

reliance on Associated Press v. United States, 326 U.S. 1

(1945), is inapposite as it stands for the unremarkable

proposition that the Associated Press could not restrain trade

by preventing its members from selling information to non-

members while simultaneously setting up a system permitting

members preventing non-members from joining.        Id. at 4.    Nothing

of the sort is alleged here.      Peden’s disappointment in the lack

of support and media coverage does not meet antitrust standing

requirements to state a cognizable violation of the Sherman Act.

                                    9
     Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 10 of 11



Accordingly, the antitrust claims are DISMISSED under Fed. R.

Civ. P. 12(b)(6) for lack of prudential antitrust standing.

     Finally, Peden’s constitutional claims under the First,

Fifth and Fourteenth Amendments, ostensibly brought under 42

U.S.C. § 1983, fail to state a claim upon which relief can be

granted.   Section 1983 “affords a private right of action in

favor of persons whose federally assured rights are abridged by

state actors.” Parker v. Landry, 935 F.3d 9, 14 (1st Cir. 2019)

(quoting Kando v. R.I. State Bd. of Elections, 880 F.3d 53, 58

(1st Cir. 2018).   Here, as Defendants correctly argue, Peden

fails to allege the Defendants are state actors.        Peden’s

Opposition cites to Associated Press, a case that does not

address Section 1983 claims.     Peden further argues that the

Media Defendants somehow have a “responsibility to inform the

public of government activity, including elections…potentially

giv[ing] the media defendants the color of being government

actors” and that the DNC Defendants “indirectly facilitate the

operation of government.”     Opp. 4.   These arguments are

conclusory and, in any event, are not reasonable inferences from

the complaint.   On this record, the complaint fails to state a

claim upon which relief can be granted as to the remaining

constitutional claims.



                                   10
     Case 1:20-cv-11019-PBS Document 77 Filed 10/30/20 Page 11 of 11




     IV. Conclusion and Order

     For the aforementioned reasons, the Defendants’ motions to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6) (ECF Nos. 13, 64

and 68) are hereby ALLOWED.     All other pending motions are

DENIED as MOOT.    The Clerk is directed to enter a separate order

of dismissal.

     SO ORDERED.
                                         /s/ Patti B. Saris
                                        UNITED STATES DISTRICT JUDGE




                                   11
